DETAILED ACTION
This Office Action is in response to Amendment filed September 17, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
On lines 6 and 8, the phrase “by a volume percentage” should be replaced with another phrase such as “of a volume percentage” or “represented as a volume percentage”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 8, 9, 14, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 2 content” and “a second O2 content” recited on lines 5-8, because (a) an oxygen content is not necessarily an O2 content, (b) as disclosed in paragraph [0030] of current application, “the second oxygen content is 0 and the water vapor has an input rate of 1 sccm in an embodiment of the present disclosure”, and the second oxygen content is not necessarily an O2 content, and (c) Applicants also originally disclosed a water vapor in the claimed atmosphere.  Claims 2, 4-6, 8, 9, 14, 16 and 17 depend on claim 1, and therefore, claims 2, 4-6, 8, 9, 14, 16 and 17 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-6, 8, 9 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what “a volume percentage” recited on lines 6 and 8 refers to, because (a) for Applicants to claim “a volume percentage”, Applicants should first claim what the reference volume for measuring the “volume percentage” is, (b) for example, it is not clear whether “a volume percentage” is with respect to the total volume of the reaction chamber inside which the first and second thin film are formed, or with respect to the volume of the O2 and other gas species inside the reaction chamber, and (c) it is not clear whether the claimed “volume percentage” on lines 6 and 8 are measured against the same volume.
(2) Also regarding claim 1, it is not clear whether “a first O2 content by a volume percentage” recited on lines 5-6 and “a second O2 content by a volume percentage” recited on lines 7-8 are measured in the same condition, because (a) as one of ordinary skill in the art would readily understand, a volume of a gas depends on the pressure and temperature, and (b) therefore, even when the O2 partial pressures in the two atmospheres recited on lines 5 and 7 are the same, “a first O2 content by a volume 2 content by a volume percentage” would be different when the first and second thin film are formed at different temperatures.
(3) Further regarding claim 1, it is not clear what “the second oxygen content” recited on line 10 and “the first oxygen content” recited on line 11 each refers to, because (a) Applicants deleted “oxygen” on lines 6 and 8, and (b) therefore, “the second oxygen content” recited on line 10 and “the first oxygen content” recited on line 11 each lacks the antecedent basis.
Claims 2, 4-6, 8, 9, 14, 16 and 17 depend on claim 1, and therefore, claims 2, 4-6, 8, 9, 14, 16 and 17 are indefinite.
(4) Regarding claim 15, claim 15 depends on the cancelled claim 13, and therefore, it is not clear whether claim 15 should also be cancelled, or should depend on another claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 8,377,744)

Yamazaki et al. differ from the claimed invention by not showing that the first oxygen content is a first O2 content and the second oxygen content is a second O2 content, and the second oxygen content is less than the first oxygen content.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first oxygen content is a first O2 content and the second oxygen content is a second O2 content, because (a) O2 has been one of the In re Leshin, 125 USPQ 416.
In addition, it would have been obvious, if not inherent, to one of ordinary skill in the art before the effective filing date of the claimed invention that the second oxygen content can be less than the first oxygen content, because (a) Yamazaki et al. disclose that the atmosphere of the second oxygen content is for the oxygen implantation or doping into the oxide semiconductor film, (b) an ion implantation or doping has been commonly performed to introduce a small amount of atoms than the atoms constituting the semiconductor material into which the implanted or doping atoms are added, and (c) the second oxygen content should be controlled to optimize the crystal damage creation followed by formation of the crystal region 109.
Regarding claims 2 and 14, Yamazaki et al. further comprise performing an annealing process on the first thin film at a first temperature (col. 15, lines 60-62) and performing an annealing process on the second thin film (107) at a second temperature (col. 15, lines 60-62), because Applicants do not specifically claim whether or not the claimed two annealing processes are performed at separate times, and the first and second temperature are different from each other (claim 2), and the first thin film (103, 104, 105 or 108) and the second thin film (107) are formed in a same chamber and using a same target by a sputtering process (col. 11, lines 13-16) (claim 14).

s 1, 2, 4, 6, 8, 11, 12, 14 and 16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (US 9,905,697) in view of Uchiyama et al. (US 8,368,067)
Regarding claim 1, Kao et al. disclose a method for preparing a thin-film transistor (Figs. 2-3), comprising a step of forming a source electrode (104a/105a/106a) (col. 3, lines 31-41), a drain electrode (106a/104a/105a), and an active layer (103) (col. 2, lines 56-62); and a step of forming a passivation layer (107a in Fig. 3) covering the source electrode, the drain electrode and the active layer, wherein the step of forming the source electrode, the drain electrode, and the active layer comprises: forming a first thin film (film that is turned into semiconductor layer 103) from a first metal oxide material; and forming a second thin film (film that is turned into 104a/105a/106a) from a second metal oxide material, wherein the first thin film is configured to form the active layer (103), the second thin film is configured to form the source electrode (104a/105a/106a) and the drain electrode (106a/104a/105a), and wherein the passivation layer (107a) is directly in physical contact with the source electrode, the drain electrode and the active layer.
Kao et al. differ from the claimed invention by not showing that the first thin film is formed in an atmosphere with a first O2 content by a volume percentage, the second thin film is formed in an atmosphere with a second O2 content by a volume percentage, and the second oxygen content is less than the first oxygen content.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first oxygen content is a first O2 content and the second oxygen content is a second O2 content, because (a) O2 has been one of the In re Leshin, 125 USPQ 416.
Further regarding claim 1, Kao et al. differ from the claimed invention by not showing that the second oxygen content is less than the first oxygen content.
Uchiyama et al. disclose that a contact resistance decreases with an increase in oxygen content (Fig. 1).
Since both Kao et al. and Uchiyama et al. teach a thin-film transistor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second oxygen content can be less than the first oxygen content, because (a) as discussed by Uchiyama et al., a metal oxide film has been commonly formed in an atmosphere including oxygen, and (b) the second oxygen content of the atmosphere in which the source and drain electrode are formed from a metal oxide material should be controlled to optimize the contact resistance, while the first oxygen content of the atmosphere in which the active layer is formed from a metal oxide material should be sufficiently high to obtain an oxide semiconductor active layer having a high quality and without much oxygen vacancies, which are detrimental in the performance of the thin-film transistor.
Regarding claim 2, Kao et al. in view of Uchiyama et al. differ from the claimed invention by not comprising performing an annealing process on the first thin film at a first temperature and performing an annealing on the second thin film at a second temperature.
specifically claim whether the claimed two annealing processes are performed at separate times and whether the first and second temperature are different from each other, (b) the aluminum or aluminum alloy layer 104b/105b/106b and another metal oxide layer 104c/105c/106c can be annealed at a first temperature which is also a second temperature to improve adhesion of the composite layer 104/105/106, which would improve device performance by creating a good ohmic contact, and (c) the deposition process of the aluminum or aluminum alloy layer 104b/105b/106b and another metal oxide layer 104c/105c/106c can impart some kinetic energy to the source and drain electrode 104a/105a/106a by controlling the deposition parameters, in which case the annealing process at the first or second temperature is carried out during the deposition process since Applicants do not specifically claim what the “first temperature” and “second temperature” each refers to, and how high the annealing temperatures should be.
Regarding claim 4, Kao et al. in view of Uchiyama et al. differ from the claimed invention by not showing that the second oxygen content is 30%, and the second thin film has a thickness greater than or equal to 700 Å.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second oxygen content and the second thin film thickness can respectively be within the claimed ranges, because (a) the second 
Regarding claim 6, Kao et al. in view of Uchiyama et al. further disclose for the method of claim 1 that the step of forming the second thin film from the second metal oxide material in the atmosphere with the second O2 content inherently comprises: introducing an H atom-containing gas to form the second thin film from the second metal oxide material in an atmosphere having the second O2 content greater than 0, because (a) Applicants do not specifically claim how the H atom-containing gas is introduced and when, and (b) in any reaction chamber, there always are H atom-containing gas molecules such as H2 and H2O, albeit a small amount.
Regarding claim 8, Kao et al. in view of Uchiyama et al. further disclose that the H atom-containing gas is one or more selected from the group consisting of water vapor and ammonia.
Regarding claim 14, Kao et al. in view of Uchiyama et al. differ from the claimed invention by not showing that the first thin film and the second thin film are formed in a same chamber and using a same target by a sputtering process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first thin film and the second thin film can be formed in a same chamber and using a same target by a sputtering process, because when the first thin film and the second thin film are formed in a same chamber and 
Regarding claim 16, Kao et al. further disclose for the method of claim 1 the step of forming the source electrode (104a/105a/106a), the drain electrode (106a/104a/105a) and the active layer (103) comprises: forming the second thin film on the first thin film; and subjecting the first thin film and the second thin film to a single patterning process to form the source electrode, the drain electrode, and the active layer, because the source and drain electrode and the active layer share the same sidewalls.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contrary to Applicants’ arguments, the central portion of the crystal region 109 of Yamazaki et al. is removed such that the active layer and the passivation layer are in contact with each other.
Applicants’ arguments traversing the prior art rejection over Kao et al. in view of Uchiyama et al. are not persuasive, because Applicants’ arguments are primarily based on features that Applicants do not claim such as a contact resistance.
In response to Applicant's argument traversing the prior art rejection over Kao et al. in view of Uchiyama et al., the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.K./December 1, 2021			                                     /JAY C KIM/                                                                                        Primary Examiner, Art Unit 2815